UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:ALTX Trust Address of Principal Business Office (No. & Street, City, State Zip Code): c/o Atlantic Fund Services, Three Canal Plaza, Suite 600,Portland, ME04101 Telephone Number (including area code): (207) 347-2000 Name and Address of Agent for Service of Process: The Corporation Trust Company, 1209 Orange Street, Wilmington, DE, 19801 Copies to: Stacy L. Fuller, K&L Gates LLP, 1treet, N.W. Washington, DC 20006 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Portland and State of Maine on the 15th day ofAugust 2014. ALTX Trust By: /s/John Y. Keffer Name: John Y. Keffer Title: Trustee Attest: /s/ Vick S. Horwitz Name: Vicki S. Horwitz Title:Vice President and Secretary
